Exhibit 10.35

ALTERNATE FORM

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

GSI Commerce, Inc. (the “Company”), pursuant to Section 7(b) of its 2005 Equity
Incentive Plan (the “Plan”), hereby grants to you as a Participant under the
Plan the right to acquire the number of shares of the Company’s Common Stock set
forth below (“Award”). This Award is subject to all of the terms and conditions
as set forth herein and in (i) the Restricted Stock Award Agreement, which is
attached hereto and incorporated herein in their entirety, and (ii) the Plan,
which is available on the Company’s Intranet under the Legal and Human Resources
sections and incorporated herein in its entirety.

 

Participant:  

 

  Date of Grant:  

 

  Number of Shares Subject to Award:  

 

  Closing Date:  

 

  Consideration:   Your Services to the Company  

Vesting Schedule: The shares subject to this Award will vest in accordance with
the following schedule; provided that vesting will cease upon termination of
your Continuous Service:

 

                     of the total number of shares will vest on  ¨    the Date
of Grant  ¨    the first anniversary of the Date of
Grant  ¨                        ; and                      of the total number
of shares will vest  ¨    annually  ¨    monthly period thereafter over the next
                     years.

Change in Control: If a Change in Control occurs and as of, or within six
(6) months after, the effective time of such Change in Control your Continuous
Service terminates due to an involuntary termination (not including death or
Disability) by the Company without Cause, then the following number of then
unvested shares subject to this Award will automatically vest, if at all,
immediately upon the termination of your Continuous Service:

 

¨ No additional unvested shares will be accelerated

 

¨ A number shares equal to the number of shares that would have vested over the
twelve (12) months following such termination of Continuous Service had you
remained employed by the Company, but not in excess of the number of then
unvested shares covered by such Award

 

¨ All unvested shares subject to the Award will immediately accelerate



--------------------------------------------------------------------------------

Parachute Payments: If any payment or benefit you would receive pursuant to a
Change in Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be reduced to the Reduced
Amount. The “Reduced Amount” will be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction will occur in the following
order unless you elect in writing a different order (provided, however, that
such election will be subject to Company approval if made on or after the
effective date of the event that triggers the Payment): reduction of cash
payments; cancellation of accelerated vesting of Stock Awards (as defined in the
Plan); reduction of employee benefits. In the event that acceleration of vesting
of Stock Award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of your Stock Awards
unless you elect in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control will perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, then the Company will appoint a nationally recognized
accounting or consulting firm to make the determinations required hereunder. The
Company will bear all expenses with respect to the determinations by such firm
required to be made hereunder.

The firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to you and the
Company within fifteen (15) calendar days after the date on which your right to
a Payment is triggered (if requested at that time by you or the Company) or such
other time as requested by you or the Company. If the firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it will furnish the Company and you with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the firm made
hereunder will be final, binding and conclusive upon you and the Company.

Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Restricted Stock Award Grant Notice, the Restricted Stock
Award Agreement and the Plan. You also acknowledge receipt of the 2005 Equity
Incentive Plan Prospectus. You further acknowledge that as of the Date of Grant,
this Restricted Stock Grant Notice, the Restricted Stock Award Agreement and the
Plan set forth the entire understanding between you and the Company regarding
the acquisition of stock in the Company pursuant to the Award and supersede all
prior oral and written agreements on that subject with the exception of
(i) Stock Awards (as defined in the Plan) previously granted and delivered to
you under the Plan, and (ii) the following agreements only:

 

  Other Agreements:  

 

      

 

  



--------------------------------------------------------------------------------

GSI COMMERCE, INC.     PARTICIPANT By:  

 

   

 

  Signature     Signature Name:  

 

    Name:  

 

  Print       Print Title:  

 

    Date:  

 

Date:  

 

     

ESCROW AGENT: The undersigned Escrow Agent hereby acknowledges and accepts its
rights and responsibilities pursuant to Section 8 of the Restricted Stock Award
Agreement attached hereto and incorporated herein in its entirety.

ESCROW AGENT

 

 

Chief Financial Officer GSI Commerce, Inc.

ATTACHMENTS: Restricted Stock Award Agreement



--------------------------------------------------------------------------------

GSI COMMERCE, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to your Restricted Stock Award Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (the “Agreement”), GSI Commerce, Inc. (the
“Company”) has granted you a Restricted Stock Award under Section 7(b) of its
2005 Equity Incentive Plan (the “Plan”) to acquire the number of shares of the
Company’s Common Stock indicated in the Grant Notice (collectively, the
“Award”). Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.

The details of your Award are as follows:

1. DELIVERY OF SHARES OF COMMON STOCK. The acquisition of the shares shall be
consummated as follows:

(a) You will become entitled to the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Stock Plan
Administrator of the Company, or to such other person as the Company may
designate, during regular business hours.

(b) The Company will direct the transfer agent for the Company to deliver to the
Escrow Agent pursuant to the terms of Section 8 below the certificate or
certificates evidencing the shares of Common Stock being acquired by you. You
acknowledge and agree that any such shares may be held in book entry form
directly registered with the transfer agent or in such other form as the Company
may determine.

2. CONSIDERATION. The Common Stock to be acquired by you on the “Closing Date”
indicated on your Grant Notice shall be deemed paid, in whole or in part, in
consideration of your services to the Company in the amounts and to the extent
required by law.

3. VESTING. Subject to the limitations contained herein and in the Plan, the
shares you acquire will vest as provided in your Grant Notice; provided that
vesting will cease upon the termination of your Continuous Service. Shares
acquired by you that have vested in accordance with the Vesting Schedule set
forth in the Grant Notice and this Section 3 are “Vested Shares.” Shares
acquired by you pursuant to this Agreement that are not Vested Shares are
“Unvested Shares.”

4. NUMBER OF SHARES. The number of shares of Common Stock subject to your Award
as referenced in your Grant Notice may be adjusted from time to time for
capitalization adjustments as set forth in the Plan.

5. CONDITIONS TO ISSUANCE AND DELIVERY OF SHARES. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all conditions to the Award have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable Federal and state laws and
regulations have been complied with, (iii) if the outstanding Common Stock is at
the time listed on any stock exchange or included for quotation

 

1.



--------------------------------------------------------------------------------

on an inter-dealer system, until the shares to be delivered have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of notice of issuance, (iv) if it might cause the Company to
issue or sell more shares of Common Stock that the Company is then legally
entitled to issue or sell, and (v) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by counsel to
the Company.

6. RIGHT OF REACQUISITION. The Company shall simultaneously with the termination
of your Continuous Service automatically reacquire (the “Reacquisition Right”)
for no consideration all of the Unvested Shares, unless the Company agrees to
waive its Reacquisition Right as to some or all of the Unvested Shares. Any such
waiver shall be exercised by the Company by written notice to you or your
representative (with a copy to the Escrow Agent, as defined below) within ninety
(90) days after the termination of your Continuous Service, and the Escrow Agent
may then release to you the number of Unvested Shares not being reacquired by
the Company. If the Company does not waive its reacquisition right as to all of
the Unvested Shares, then upon such termination of your Continuous Service, the
Escrow Agent shall transfer to the Company the number of Unvested Shares the
Company is reacquiring. The Reacquisition Right shall expire when all of the
shares have become Vested Shares in accordance with Section 3.

7. CORPORATE TRANSACTION. In the event of a Corporate Transaction, the treatment
of your Award will be governed by the provisions of Section 12 of the Plan,
which may include the ability of the Company to assign the Reacquisition Right
to its successor (or the successor’s parent company), if any, in connection with
the transaction. In addition, to the extent the Reacquisition Right remains in
effect following such transaction, it shall apply to the new capital stock or
other property received in exchange for the Common Stock in consummation of the
transaction, but only to the extent the Common Stock was at the time covered by
such right.

8. ESCROW OF UNVESTED COMMON STOCK. As security for your faithful performance of
the terms of this Agreement and to insure the availability for delivery of your
Common Stock upon execution of the Reacquisition Right provided in Section 6
above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Chief
Financial Officer of the Company (“Escrow Agent”) to hold the documents
delivered to Escrow Agent pursuant to the terms of this Agreement and of your
Grant Notice, in accordance with the following Joint Escrow Instructions:

(a) In the event your Continuous Service as an Employee, Director, or Consultant
of the Company or an affiliate of the Company (an “Affiliate”) terminates, the
Company shall, pursuant to the Reacquisition Right in Section 6 above,
automatically reacquire for no consideration all Unvested Shares, within the
meaning of Section 3 above, as of the date of such termination, unless the
Company elects to waive such right as to some or all of the Unvested Shares. If
the Company (or its assignee) elects to waive the Reacquisition Right, the
Company or its assignee will give you and Escrow Agent a written notice
specifying the number of Unvested Shares not to be reacquired. You and the
Company hereby irrevocably authorize and direct Escrow Agent to close the
transaction contemplated by such notice as soon as practicable following the
date of termination of your Continuous Service as an Employee, Director, or
Consultant in accordance with the terms of this Agreement and the notice of
waiver, if any.

 

2.



--------------------------------------------------------------------------------

(b) Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 18 for giving notices.

(c) At any closing involving the transfer or delivery of some or all of the
property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (a) to date any stock assignments necessary for the transfer in
question, (b) to fill in the number of Unvested Shares being transferred, and
(c) to deliver same, together with the certificate, if any, evidencing the
Unvested Shares to be transferred, to you or the Company, as applicable.

(d) You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing the Unvested Shares to be held by Escrow Agent
hereunder and any additions and substitutions to the Unvested Shares as
specified in this Agreement. You do hereby irrevocably constitute and appoint
Escrow Agent as your attorney-in-fact and agent for the term of this escrow to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.

(e) This escrow shall terminate upon the expiration or application in full of
the Reacquisition Right, whichever occurs first, and the completion of the tasks
contemplated by these Joint Escrow Instructions; provided, however, that this
escrow shall not terminate with respect to any Unvested Shares that vest, but
for which you have not satisfied any applicable federal, state, local and
foreign tax withholding obligation of the Company or an Affiliate which arise in
connection with vesting of the Unvested Shares.

(f) If at the time of termination of this escrow Escrow Agent should have in its
possession any documents, securities, or other property belonging to you, Escrow
Agent shall deliver all of same to you and shall be discharged of all further
obligations hereunder.

(g) Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.

(h) Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by Escrow Agent
to be genuine and to have been signed or presented by the proper party or
parties or their assignees. Escrow Agent shall not be personally liable for any
act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.

(i) Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any

 

3.



--------------------------------------------------------------------------------

such order, judgment, or decree of any court, Escrow Agent shall not be liable
to any of the parties hereto or to any other person, firm, or corporation by
reason of such compliance, notwithstanding any such order, judgment, or decree
being subsequently reversed, modified, annulled, set aside, vacated, or found to
have been entered without jurisdiction.

(j) Escrow Agent shall not be liable in any respect on account of the identity,
authority, or rights of the parties executing or delivering or purporting to
execute or deliver this Agreement or any documents or papers deposited or called
for hereunder.

(k) Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with Escrow Agent.

(l) Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate if
Escrow Agent shall cease to be the Chief Financial Officer or if Escrow Agent
shall resign by written notice to each party. In the event of any such
termination, the Company may appoint any officer or assistant officer of the
Company or other person who in the future assumes the position of Chief
Financial Officer as successor Escrow Agent and you hereby confirm the
appointment of such successor or successors as your attorney-in-fact and agent
to the full extent of such successor Escrow Agent’s appointment.

(m) If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

(n) It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to retain in its possession without liability
to anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.

(o) By signing the Grant Notice Escrow Agent becomes a party to this Agreement
hereto only for the purpose of said Joint Escrow Instructions in this Section 8;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 8.

(p) Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Company shall be responsible for all fees generated by such legal
counsel in connection with Escrow Agent’s obligations hereunder.

(q) These Joint Escrow Instructions set forth in this Section 8 shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s”

 

4.



--------------------------------------------------------------------------------

herein refer to the original Escrow Agent and to any and all successor Escrow
Agents. It is understood and agreed that the Company may at any time or from
time to time assign its rights under the Agreement and these Joint Escrow
Instructions in whole or in part.

9. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Restricted Stock Award
Agreement shall be deemed to be signed by the Company, you and the Escrow Agent
upon the respective signing by the Company, you and the Escrow Agent of the
Restricted Stock Award Grant Notice to which it is attached.

10. IRREVOCABLE POWER OF ATTORNEY. You constitute and appoint the Company’s
Chief Financial Officer as attorney-in-fact and agent to transfer said Common
Stock on the books of the Company with full power of substitution in the
premises, and to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated. This is a special power of attorney coupled with an
interest (specifically, the Company’s underlying security interest in retaining
the shares of Common Stock in the event you do not perform the associated
services for the Company), and is irrevocable and shall survive your death or
legal incapacity. This power of attorney is limited to the matters specified in
this Agreement.

11. RIGHTS AS STOCKHOLDER. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.

12. LIMITATIONS ON TRANSFER OF THE COMMON STOCK. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow. After any Common Stock has
been released from the Joint Escrow, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock
except in compliance with the provisions herein and applicable securities laws.

13. RESTRICTIVE LEGENDS. The certificates representing the Common Stock shall
have endorsed thereon appropriate legends as determined by the Company.

14. NON-TRANSFERABILITY OF THE AWARD. Your Award is not transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you. In the event of the termination of your Continuous
Service as an Employee, Director, or Consultant prior to the Closing Date, the
acquisition of the shares by you in accordance with Section 1 of this Agreement
shall not occur.

 

5.



--------------------------------------------------------------------------------

15. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

16. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is granted, or at any time thereafter as requested by
the Company, you hereby authorize withholding from, at the Company’s election,
Vested Shares granted to you, payroll and any other amounts payable to you, and
otherwise agree to make adequate provision in cash for, as determined by the
Company, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.

(b) Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares or release such shares from any escrow provided for herein.

17. TAX CONSEQUENCES. You have reviewed with your own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right.

18. NOTICES. All notices with respect to the Plan shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to
GSI’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel. Notices to any
Participant or holder of shares of Common Stock issued pursuant to an Award
shall be sufficient if delivered or sent to such person’s address as it appears
in the regular records of the Company or its transfer agent. Notices to the
Escrow Agent shall be sent to Chief Financial Officer, GSI Commerce, Inc., 935
First Avenue, King of Prussia, PA 19406

19. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

 

6.



--------------------------------------------------------------------------------

20. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
(or appropriate committee thereof) by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board (or appropriate committee thereof) reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

21. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your Award
may not be assigned by you, except with the prior written consent of the
Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

22. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control. The Board (or appropriate
committee thereof) will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation, and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board (or appropriate committee thereof) will be final and binding upon you, the
Company, and all other interested persons. No member of the Board (or
appropriate committee thereof) will be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.

23. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.

 

7.



--------------------------------------------------------------------------------

24. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

25. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

8.